Motion for leave to appeal to the Court of Appeals and for a stay pending appeal granted to the extent of granting leave to appeal to the Court of Appeals upon the following question: “ Did Special Term and the Appellate Division err as a matter of law by an abuse of discretion in denying the motion to stay this action pending determination of the related action in Delaware?” In all other respects, the motion is denied. Settle order on notice. Concur—Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.